NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 13a1008n.06

                                             No. 12-4203

                         UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT

                                                                                  FILED
VITALIY SYNEDZHUK,                                    )                     Dec 03, 2013
                                                      )                 DEBORAH S. HUNT, Clerk
       Petitioner,                                    )
                                                      )
v.                                                    )
                                                      )     On Petition for Review
ERIC H. HOLDER, JR. , Attorney                        )     from the Board of
General of the United States,                         )     Immigration Appeals
                                                      )
       Respondent.                                    )

                                         /

BEFORE:        MERRITT and CLAY, Circuit Judges; and STAFFORD, District Judge.*

       STAFFORD, District Judge.

       Vitaliy Synedzhuk, a native and citizen of Ukraine, petitions for review of a final order of

the Board of Immigration Appeals (the "Board") denying Synedzhuk's (1) motion to reconsider

the Board's denial of Synedzhuk's motion to reopen, (2) motion to reopen sua sponte, and (3)

request for administrative closure. We deny the petition for review.

                                                 I.

       Synedzhuk entered the United States on August 15, 1999, as a non-immigrant visitor with

authorization to remain in the United States until November 14, 1999. His wife and two children




       *
        The Honorable William H. Stafford, Jr., Senior United States District Judge for the
Northern District of Florida, sitting by designation.
stayed behind in Ukraine. Synedzhuk has lived in the United States since he entered the country

in 1999.

        In 2004, having divorced his Ukrainian wife, Synedzhuk married a United States citizen,

who thereafter filed an immigrant visa petition on Synedzhuk's behalf. In 2007, after his United

States citizen wife failed to appear at the requisite interview regarding the immigrant visa

petition, the Department of Homeland Security ("DHS") placed Synedzhuk in removal

proceedings. Following a hearing, an immigration judge ("IJ") denied Synedzhuk's applications

for withholding of removal and for protection under the Convention Against Torture and ordered

him removed. Among other things, the IJ found that Synedzhuk was not credible.

        Synedzhuk appealed the IJ's order to the Board. Finding no error in the IJ's decision, the

Board dismissed Synedzhuk's appeal on January 19, 2012. Synedzhuk did not seek

reconsideration of the Board's decision or petition for review in federal court. His removal

proceedings were thus concluded and his removal order became final on January 19, 2012.

        On October 27, 2011, while his appeal of the IJ's removal order was pending, Synedzhuk

divorced his first United States citizen wife. Soon after, on December 10, 2011, Synedzhuk

married his current United States citizen wife. In January 2012, Synedzhuk's new wife filed an

immigrant visa petition, and Synedzhuk filed an application for an adjustment to permanent

resident status.

        On February 8, 2012, citing his recent marriage, Synedzhuk filed with the Board a timely

motion to reopen removal proceedings. Attached to his motion were documents that purportedly

established the bona fides of his marriage. DHS opposed the motion to reopen, arguing that

Synedzhuk did not meet his burden of providing clear and convincing evidence that his marriage


                                                -2-
was bona fide. DHS also argued that discretionary reopening was not warranted in light of the

IJ's earlier adverse credibility determination. Synedzhuk filed a two-page reply to DHS's

opposition.1

       The Board denied Synedzhuk's motion to reopen. Citing Matter of Velarde, 23 I. & N.

Dec. 253 (BIA 2002) and Matter of Lamus-Pava, 25 I. & N. Dec. 61 (BIA 2009), the Board first

explained that a motion to reopen may be granted in the exercise of discretion when an alien

enters a marriage during immigration proceedings and while a marriage-based visa petition is

pending, provided that, among other things, (1) "the motion presents clear and convincing

evidence indicating a strong likelihood that the respondent's marriage is bona fide;" and (2) "the

government . . . does not oppose the motion." Velarde, 23 I. & N. at 256; see also Lamus-Pava,

24 I. & N. at 64–65 (clarifying that an alien's motion to reopen may not be denied solely on the

basis of the government's opposition). The Board then summarized the evidence submitted by

Synedzhuk in support of his motion to reopen before concluding, without elaboration, that

Synedzhuk's motion did not satisfy the criteria set forth in Matter of Velarde "given the DHS's

opposition."

       Synedzhuk filed a timely motion to reconsider the denial of his motion to reopen. Noting

that the Board "did not find that the bona fides of [his] marriage were compelling enough to

warrant a remand," Synedzhuk submitted voluminous additional proof for the Board to consider.

After the Board denied his motion for reconsideration, Synedzhuk filed the timely petition for

review that is now before this Court.


       1
           In his principal brief before this Court, Synedzhuk states that, with his reply, he
submitted additional evidence regarding his marriage, but the record does not support that
assertion.
                                                 -3-
                                                  II.

       "A motion to reconsider 'shall state the reasons for the motion by specifying the errors of

fact or law in the prior Board decision and shall be supported by pertinent authority.' " Yeremin

v. Holder, 707 F.3d 616, 626 (6th Cir. 2013) (quoting 8 C.F.R. § 1003.2(b)(1)). We review for

abuse of discretion the Board's decision to deny a motion to reconsider the denial of a motion to

reopen. Id. Indeed, because the Board has broad discretion to deny motions to reopen, see 8

C.F.R. § 1003.2(a) (providing that the Board "has discretion to deny a motion to reopen even if

the party moving has made out a prima facie case for relief"), a party seeking reconsideration of

a denial of a motion to reopen bears a particularly heavy burden. Alizoti v. Gonzales, 477 F.3d
448, 451 (6th Cir. 2007).

       The Board denied Synedzhuk's motion to reconsider because—according to the

Board—the motion did not specify what, if any, error the Board committed in determining that

the evidence originally submitted by Synedzhuk was insufficient to establish the bona fides of

his marriage. The Board noted that Synedzhuk merely reiterated arguments that were previously

raised by Synedzhuk and rejected by the Board. The Board did not consider the "new" bona

fides evidence that Synedzhuk attached to his motion to reconsider.

       Before this Court, Synedzhuk argues that the Board abused its discretion by refusing to

consider the "new" evidence, evidence, he says, that "clarified the original evidence presented,"

amply satisfying his burden of proof regarding the bona fides of his marriage. Such argument is

meritless, however, because the Board was neither required nor permitted to consider "new"

evidence on a motion to reconsider. See id. at 453 (explaining that "consideration of new

evidence . . . is not allowed as part of a motion to reconsider").


                                                  -4-
       Indeed, when new evidence is submitted as part of a motion to reconsider, the Board

construes the motion as a motion to reopen. Id. at 452. In this case, the Board construed

Synedzhuk's motion as both a motion to reconsider and as a second motion to reopen. Treated as

a second motion to reopen, the motion was denied by the Board because it was both untimely

and number barred. See 8 C.F.R. § 1003.2(c)(2) (providing that a party may file only one motion

to reopen, which must be filed no later than 90 days after the final administrative decision).2

Synedzhuk does not contest this decision by the Board.

       Treated as a motion to reconsider, the motion was denied because, in the Board's words,

Synedzhuk failed to establish "any error in our previous determination that the evidence

submitted by [Synedzhuk] was insufficient to establish the bona fides of his marriage." Before

this Court, Synedzhuk does little more than baldly assert that the Board wrongly assessed the

evidence. His bald assertions, however, are insufficient to establish that the Board abused its

very broad discretion in concluding that Synedzhuk failed to support his first motion to reopen

with clear and convincing evidence of a bona fide marriage.

       To the extent Synedzhuk argues that the Board, on reconsideration, abused its discretion

by failing to address the arguments raised in his reply to DHS's opposition to his first motion to

reopen, his argument is unpersuasive. The Board explicitly noted in its order denying

reconsideration that it had already considered and rejected the arguments raised in Synedzhuk's

reply brief. Moreover, as Synedzhuk concedes, the Board is not required to address specifically

each claim or each piece of evidence presented by a petitioner, see Scorteanu v. INS, 339 F.3d
2
          Filed on June 11, 2012, Synedzhuk's second motion to reopen was not filed within
ninety (90) days of the Board's January 19, 2012, final order dismissing his appeal of the IJ's
removal order.
                                                 -5-
407, 412 (6th Cir. 2003) (noting that the Board "need not list every possible positive and

negative factor in its decision" and has "no duty to write an exegesis on every contention")

(internal quotation marks omitted); nor is it required to reconsider arguments previously

considered and rejected. Duque v. United States Atty. Gen., 312 F. App'x 219, 222 (11th Cir.

2009) (finding no abuse of discretion where the Board denied a motion for reconsideration that

advanced the same arguments already considered and rejected).

                                                 III.

         In his motion to reconsider, Synedzhuk alternatively asked the Board to sua sponte

reopen removal proceedings pursuant to 8 C.F.R. § 1003.2(a) (granting the Board discretion to

reopen proceedings on its own at any time). The Board denied Synedzhuk's request for sua

sponte reopening, and, under Sixth Circuit precedent, we are without jurisdiction to review the

Board's discretionary decision in this regard. Gor v. Holder, 607 F.3d 180, 187–88 (6th Cir.

2010).

         Also in his motion to reconsider, Synedzhuk alternatively asked the Board for

administrative closure of his removal proceedings pending adjudication of his United States

citizen wife's immigrant visa petition.3 The Board denied Synedzhuk's request for administrative

closure, and Synedzhuk here argues that such denial constituted an abuse of the Board's

discretion. We reject Synedzhuk's argument, however, because he was not entitled to

administrative closure given the already-closed status of his removal proceedings. See Burciaga

v. Mukasey, 303 F. App'x 537, 537 (9th Cir. 2008) (noting that "administrative closure is not

available after entry of a final order of removal").

         3
         His wife's immigrant visa petition was ultimately granted during the course of the
proceedings before this Court.
                                                 -6-
                                               IV.

       In conclusion, we find that the Board did not abuse its discretion in (1) denying

Synedzhuk's motion to reconsider the denial of his motion to reopen, and (2) denying his request

for administrative closure. We lack jurisdiction to consider whether the Board erred in failing to

reopen Synedzhuk's removal proceedings sua sponte. Accordingly, we DENY the petition in

part and DISMISS it in part.




                                                -7-